Name: Commission Regulation (EEC) No 2908/92 of 6 October 1992 amending Regulation (EEC) No 2178/92 determining, for tobacco from the 1991 harvest, the quantity actually produced and the prices and premiums payable under the system of maximum guaranteed quantities
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 291 /77. 10 . 92 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2908/92 of 6 October 1992 amending Regulation (EEC) No 2178/92 determining, for tobacco from the 1991 harvest, the quantity actually produced and the prices and premiums payable under die system of maximum guaranteed quantities THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 727/70 of 21 April 1970 on the common organization of the market in raw tobacco ('), as last amended by Regulation (EEC) No 860/92 (2), and in particular Article 4 (5) thereof, Having regard to Commission Regulation (EEC) No 2824/88 of 13 September 1988 laying down certain detailed rules for the application of the system of maximum guaranteed quantities in the tobacco sector and amending Regulations (EEC) No 1076/78 and (EEC) No 1726/70 (3), as last amended by Regulation (EEC) No 2907/92 (4), and in particular Articles 1 and 2 (4) thereof, Whereas Commission Regulation (EEC) No 2178/92 0 contains certain material errors which should be corrected ; Whereas the degree of exceedance of the maximum guaranteed quantity for variety No 30, Round Scafati , can be found in the third subparagraph of Article 4 (5) of Regulation (EEC) No 727/70 and was known to all prudent operators ; whereas, therefore, the correction can apply from the date of entry into force of Regulation (EEC) No 2178/92 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Tobacco, HAS ADOPTED THIS REGULATION : Article 1 1 . Annex I to Regulation (EEC) No 2178/92 is hereby replaced by Annex I to this Regulation . 2. The prices and premium given in Annex II to Regu ­ lation (EEC) No 2178/92 for variety No 30, Round Scafati, are replaced by the following prices and premium :  norm price : 6,759,  intervention price : 5,440,  premium : 4,364,  derived intervention price : 10,218. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 3 August 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 October 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 94, 28. 4. 1970, p. 1 . (2) OJ No L 91 , 7. 4. 1992, p. 1 . (3) OJ No L 254, 14. 9. 1988, p. 9. (4) See page 6 of this Official Journal. 0 OJ No L 217, 30 . 7. 1992, p. 75. 7. 10 . 92No L 291 /8 Official Journal of the European Communities ANNEX ANNEX I Tobacco from the 1991 harvest : maximum guaranteed quantities by variety and group of varieties, quantities actually produced, and overrun of the maximum guaranteed quantities Group and varieties (serial number) Maximum guaranteed quantity (tonnes) Quantity actually produced (tonnes) Overrun of the maximum guaranteed quantity (%) GROUP I 3 Virgin D 14 050 7 199  7 Bright 46 750 60 094 28,54 31 Virginia E 20 000 32 501 62,51 33 Virginia P 4 500 4 632 2,93 17 Basmas 30 000 26 927  1 8 Katerini « 23 000 1 9 933  26 Virginia EL 17 000 39 701 133,54 Total 155 300 190 987 GROUP II 2 Badischer Burley  for area A 11 200 8 800   for area B 4 300 6 027 40,16 8 Burley I 46 750 55 843 19,45 9 Maryland 3 500 3 468  25 Burley EL 11 000 8 651  28 Burley Perm. 1 7 520 ] 32 Burley E J 5 286 ' 34 Burley P 2 500 818  Total 101 250 96413 GROUP III 1 Badischer Geudertheimer : 5 050 3 209  4 Paraguay :  for area A 16 000 1 8 969 1 8,56  for area B 2 700 10 207 278,04  for area C 2 000 623  5 Nijkerk 229 6 Misionero 66 &gt; 17 C » C 150027 Santa Fe 29 Havanna E 501 ' 10 Kentucky 8 500 8 210  16 Round Tip 1 231 1 __ 30 Round Scafati j_ 114 J ' Total 35 950 42 359 GROUP IV 13 Xanti-YakÃ ^ 6 693 ^ 1 4 Perustitza / 20 000 8 090 »  1 5 Erzegovina J 2 339 J 19 Kaba Koulak classic 13 162 \ 20 Kaba Koulak non classic I 1 590 I 21 Myrodata f 30 000 4 737 &gt; v  22 Zychnomyrodata J 341 J Total 50 000 36 952 GROUP V 1 1 (a) Forchheimer Havanna II c 6 309 (b) Nostrano del Brenta ^ (c) Resistente 142 I 2I 000 I 5580 (d) Goiano 26 391 (e) Hybrids of Badischer Geudertheimer 12 Beneventano 5 23 Tsebelia 26 500 21 292 1 .^ w \ 26 500 0 1 16,4224 Mavra J 9 560 J ~ Total 47 500 63 569